Title: To James Madison from James Monroe, 27 April 1817
From: Monroe, James
To: Madison, James


Dear SirWashington April 27. 1817
I hope you have enjoyed good health since your safe return home, and that Mrs. Madison has been equally fortunate. You have, I doubt not, found sufficient occupation in domestic concerns, to interest you. Notices from this quarter, will for a while, judging from my own experience, rather interrupt a cherished tranquility, than give pleasure.
I should now write you a long letter, if I did not intend to pass a night with you in the course of the approaching week; it will probably be on thursday or friday. Mrs M. unites in desiring our best respects & wishes to Mrs Madison. Very respectfully & sincerely your friend
James Monroe
